Fourth Court of Appeals
                               San Antonio, Texas
                                     JUDGMENT
                                   No. 04-13-00803-CV

                                    Denise MCVEA,
                                       Appellant

                                            v.

                                    James KISSLER,
                                       Appellee

                From the 150th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2013-CI-14927
                  Honorable Barbara Hanson Nellermoe, Judge Presiding

    BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE MARION

       In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION. The notification of late record filed by the court reporter is MOOT.
Costs of the appeal are taxed against appellant.

      SIGNED February 12, 2014.



                                             Catherine Stone, Chief Justice